 8:19-cv-00130-RGK-PRSE Doc # 36 Filed: 06/19/20 Page 1 of 2 - Page ID # 122




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                   Plaintiff,                              8:19CV130

      vs.
                                                            ORDER
JOHN    REYNOLDS,  MELANIE
WHITTAMORE-MANTZIOS,   and
SPENCE PROPEL,

                   Defendants.


       This matter is before the court on Plaintiff’s pleading entitled “Objection to
Dismiss” (filing no. 32), which has been docketed as a motion, and the Motions to
Strike Plaintiff’s Objection (filings 33 & 34) filed by Defendant Melanie
Whittamore-Mantzios (“Defendant”) in both her official and individual capacity.
Plaintiff previously filed a nearly identical “Objection” (filing 24) which the court
struck upon Defendant’s motion. For the same reasons outlined in the court’s
previous Memorandum and Order (filing 30) striking Plaintiff’s first “Objection,”

      IT IS ORDERED that:

      1.     Defendant’s Motions to Strike (filings 33 & 34) are granted.

       2.     Plaintiff’s “Objection” (filing 32) is stricken from the record and the
clerk of the court shall terminate the motion event associated with this filing.
 8:19-cv-00130-RGK-PRSE Doc # 36 Filed: 06/19/20 Page 2 of 2 - Page ID # 123




       3.     Plaintiff is again advised that once all Defendants have answered,1 the
court shall enter a progression order addressing how this matter shall proceed.

      Dated this 19th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




      1
        Defendants Spencer Popple and John Reynolds filed a waiver of service of
summons on May 26, 2020 (filing 35) and have until July 20, 2020 to file an answer or
responsive pleading.
                                           2
